DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite a thickness range of the flexible support layer corresponding to the folded region that is outside the range of thickness for the flexible support layer recited in claims 1 and 10, respectively.  For purposes of examination, the thicknesses recited in claims 1 and 10 will be read as being the thickness of the flexible support layer corresponding to the non-folded regions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0204872 to Lee (herein Lee).
Regarding claim 1, Lee teaches a display device including a display panel corresponding to the flexible display panel recited in the instant claims and a panel bottom member wherein the display device includes a folding area and a nonfolding area located around the folding area (abstract).  Lee teaches that the panel bottom member is made up of a support member corresponding to the flexible support layer recited in the instant claims and a buffer member (paragraph 0044).  Lee teaches that the support member has a thickness in the folding area that is less than the thickness of the support member in the nonfolding area (paragraph 0054) wherein the thickness of the support member in the nonfolding area is 50 to 100 µm (paragraph 0055) which is close to the claimed range.  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I).
Regarding claim 5, Lee teaches all the limitations of claim 1 as discussed above.
Lee teaches that the support member has a thickness of 20 to 30 µm in the folding area (paragraph 0056). 
Regarding claims 7-9, Lee teaches all the limitations of claim 1 as discussed above.
Figs 6-9 of Lee show that the folding area of the support member can have various shapes (paragraphs 0065-0070).  Lee is silent as to the folding area having the claimed configurations; however, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 10, Lee teaches all the limitations of claim 1 as discussed above.
Lee teaches that support member can perform a heat radiation function (paragraph 0044).  A support member that also performs a heat radiation function is the equivalent to making a separate support member and a heat radiating member into an integral unit.  Separating such in integral unit into separable parts such as a support member and a separate heat radiating member has been held to be obvious.  See MPEP 2144.04(V)(B-C).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0204872 to Lee (herein Lee) as applied to claim 1 above and evidenced by Cambridge Materials Data Book (herein Cambridge).
Regarding claim 4, Lee teaches all the limitations of claim 1 as discussed above.  
Lee teaches that the support member can be made from materials including stainless steel, titanium, and copper (paragraph 0046).  Cambridge shows that such materials have a Young’s modulus that meets the claimed limitations (page 11).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0204872 to Lee (herein Lee) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2020/0251025 to Lie et al. (herein Li).  
Regarding claim 6, Lee teaches all the limitations of claim 1 as discussed above.
Lee teaches that the support member can be made from materials including stainless steel, titanium, and copper (paragraph 0046).  Lee also teaches that these examples of materials are not limiting (paragraph 0045).
Lee is silent as to the support member being one of the claimed materials.
Li teaches a flexible display panel that includes a flexible substrate and a flexible display screen disposed on the flexible substrate (abstract).  Li teaches that the flexible substrate can be made from materials that include polyethylene terephthalate and polyimide (paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Lee to be made of the materials taught by Li because they are known in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Claim(s) 11, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0204872 to Lee (herein Lee).
Regarding claim 11, Lee teaches a display device including a display panel corresponding to the flexible display panel recited in the instant claims and a panel bottom member wherein the display device includes a folding area and a nonfolding area located around the folding area (abstract).  Lee teaches that the display device can further include a touch panel (paragraph 0030).  Lee teaches that the panel bottom member is made up of a support member corresponding to the flexible support layer recited in the instant claims and a buffer member (paragraph 0044).  Lee teaches that the support member has a thickness in the folding area that is less than the thickness of the support member in the nonfolding area (paragraph 0054) wherein the thickness of the support member in the nonfolding area is 50 to 100 µm (paragraph 0055) which is close to the claimed range.  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I).
Regarding claim 15, Lee teaches all the limitations of claim 11 as discussed above.
Lee teaches that the support member has a thickness of 20 to 30 µm in the folding area (paragraph 0056). 
Regarding claims 17-19, Lee teaches all the limitations of claim 11 as discussed above.
Figs 6-9 of Lee show that the folding area of the support member can have various shapes (paragraphs 0065-0070).  Lee is silent as to the folding area having the claimed configurations; however, mere changes in shape have been held to be obvious.  See MPEP 2144.04(IV)(B).
Regarding claim 20, Lee teaches all the limitations of claim 11 as discussed above.
Lee teaches that support member can perform a heat radiation function (paragraph 0044).  A support member that also performs a heat radiation function is the equivalent to making a separate support member and a heat radiating member into an integral unit.  Separating such in integral unit into separable parts such as a support member and a separate heat radiating member has been held to be obvious.  See MPEP 2144.04(V)(B-C).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0204872 to Lee (herein Lee) as applied to claim 11 above and evidenced by Cambridge Materials Data Book (herein Cambridge).
Regarding claim 14, Lee teaches all the limitations of claim 11 as discussed above.  
Lee teaches that the support member can be made from materials including stainless steel, titanium, and copper (paragraph 0046).  Cambridge shows that such materials have a Young’s modulus that meets the claimed limitations (page 11).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0204872 to Lee (herein Lee) as applied to claim 11 above and in view of U.S. Pre-grant Publication 2020/0251025 to Lie et al. (herein Li).  
Regarding claim 16, Lee teaches all the limitations of claim 11 as discussed above.
Lee teaches that the support member can be made from materials including stainless steel, titanium, and copper (paragraph 0046).  Lee also teaches that these examples of materials are not limiting (paragraph 0045).
Lee is silent as to the support member being one of the claimed materials.
Li teaches a flexible display panel that includes a flexible substrate and a flexible display screen disposed on the flexible substrate (abstract).  Li teaches that the flexible substrate can be made from materials that include polyethylene terephthalate and polyimide (paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Lee to be made of the materials taught by Li because they are known in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783